Item 1. Schedule of Investments: Putnam Classic Equity Fund The fund's portfolio 8/31/05 (Unaudited) COMMON STOCKS (99.9%)(a) Shares Value Aerospace and Defense (1.8%) Boeing Co. (The) 84,800 $5,683,296 Lockheed Martin Corp. 175,700 10,935,568 Banking (3.9%) Bank of America Corp. 544,500 23,429,835 U.S. Bancorp 396,300 11,579,886 Beverage (0.6%) Coca-Cola Co. (The) 112,600 Broadcasting (0.3%) Viacom, Inc. Class B 75,900 Building Materials (2.4%) Masco Corp. 367,500 11,274,900 Sherwin Williams Co. 107,200 4,969,792 Vulcan Materials Co. (S) 73,900 5,309,715 Cable Television (0.7%) Comcast Corp. Class A (NON) (S) 194,600 Chemicals (0.9%) Dow Chemical Co. (The) 101,000 4,363,200 PPG Industries, Inc. 59,400 3,741,012 Commercial and Consumer Services (1.3%) Cendant Corp. 585,400 Communications Equipment (1.1%) Cisco Systems, Inc. (NON) 587,500 Computers (5.1%) Dell, Inc. (NON) 235,400 8,380,240 Hewlett-Packard Co. 585,500 16,253,480 IBM Corp. 256,500 20,679,030 Conglomerates (2.6%) General Electric Co. 353,000 11,864,330 Tyco International, Ltd. 403,400 11,226,622 Consumer Finance (2.7%) Capital One Financial Corp. 105,000 8,635,200 Countrywide Financial Corp. 290,300 9,809,237 Providian Financial Corp. (NON) 312,600 5,814,360 Consumer Goods (1.2%) Estee Lauder Cos., Inc. (The) Class A 153,700 6,207,943 Procter & Gamble Co. (The) (S) 89,900 4,987,652 Containers (0.7%) Ball Corp. (S) 172,500 Electric Utilities (3.2%) Alliant Energy Corp. 115,800 3,479,790 American Electric Power Co., Inc. 77,700 2,888,886 Constellation Energy Group, Inc. 85,300 5,011,375 Exelon Corp. 132,700 7,151,203 PG&E Corp. 280,900 10,539,368 Electronics (3.9%) Intel Corp. 862,800 22,191,216 Motorola, Inc. 575,500 12,591,940 Energy (0.3%) Cooper Cameron Corp. (NON) (S) 42,400 Financial (6.8%) Citigroup, Inc. 717,400 31,400,598 Fannie Mae (S) 285,400 14,566,816 Freddie Mac 247,200 14,925,936 Food (0.6%) General Mills, Inc. 111,100 Forest Products and Packaging (1.4%) Smurfit-Stone Container Corp. (NON) (S) 404,900 4,470,096 Weyerhaeuser Co. 130,500 8,485,110 Health Care Services (4.1%) AmerisourceBergen Corp. 121,300 9,057,471 Cardinal Health, Inc. (S) 184,000 10,968,240 CIGNA Corp. 70,200 8,095,464 HCA, Inc. (S) 93,400 4,604,620 Medco Health Solutions, Inc. (NON) 83,600 4,118,972 Homebuilding (0.8%) Lennar Corp. 60,300 3,744,630 NVR, Inc. (NON) (S) 4,000 3,540,000 Household Furniture and Appliances (0.5%) Whirlpool Corp. 61,700 Insurance (7.2%) ACE, Ltd. (Bermuda) (S) 288,900 12,830,049 Chubb Corp. (The) 125,800 10,939,568 Everest Re Group, Ltd. (Barbados) (S) 63,200 5,851,688 Hartford Financial Services Group, Inc. (The) (S) 120,500 8,802,525 MetLife, Inc. (S) 181,300 8,880,074 W.R. Berkley Corp. 279,950 9,935,426 XL Capital, Ltd. Class A (Bermuda) 101,900 7,082,050 Investment Banking/Brokerage (2.6%) Goldman Sachs Group, Inc. (The) 48,300 5,369,994 Lehman Brothers Holdings, Inc. 101,400 10,713,924 Merrill Lynch & Co., Inc. 124,200 7,099,272 Leisure (1.1%) Brunswick Corp. 232,700 Lodging/Tourism (0.6%) Royal Caribbean Cruises, Ltd. 116,100 Machinery (1.3%) Cummins, Inc. 45,500 3,934,385 Parker-Hannifin Corp. 125,300 8,074,332 Manufacturing (0.6%) Ingersoll-Rand Co., Ltd. Class A (Bermuda) 69,400 Media (0.7%) Time Warner, Inc. 160,400 2,874,368 Walt Disney Co. (The) 131,500 3,312,485 Medical Technology (2.5%) Becton, Dickinson and Co. 136,100 7,162,943 Boston Scientific Corp. (NON) 348,000 9,354,240 Medtronic, Inc. 104,700 5,967,900 Metals (0.9%) Alcoa, Inc. 128,800 3,450,552 United States Steel Corp. 109,200 4,577,664 Natural Gas Utilities (0.9%) Sempra Energy 188,500 Oil & Gas (11.2%) Amerada Hess Corp. 72,400 9,202,040 Burlington Resources, Inc. 44,400 3,276,276 Chevron Corp. 495,500 30,423,700 ExxonMobil Corp. 678,700 40,654,130 Marathon Oil Corp. 187,600 12,064,556 Sunoco, Inc. 66,000 4,798,200 Pharmaceuticals (7.0%) Barr Pharmaceuticals, Inc. (NON) 67,200 3,064,992 Eli Lilly Co. 51,800 2,850,036 Johnson & Johnson 324,500 20,570,055 Pfizer, Inc. 1,081,300 27,540,711 Wyeth 185,400 8,489,466 Photography/Imaging (0.9%) Xerox Corp. (NON) (S) 595,000 Publishing (1.3%) McGraw-Hill Companies, Inc. (The) 109,100 5,260,802 R. R. Donnelley & Sons Co. (S) 165,900 6,198,024 Railroads (0.6%) Norfolk Southern Corp. 144,500 Regional Bells (1.6%) Verizon Communications, Inc. 426,300 Restaurants (1.5%) McDonald's Corp. 403,900 Retail (3.4%) Best Buy Co., Inc. 112,050 5,340,303 Lowe's Cos., Inc. 109,900 7,067,669 Office Depot, Inc. (NON) 220,800 6,624,000 Rite Aid Corp. (NON) (S) 1,304,600 5,322,768 Supervalu, Inc. 171,300 5,961,240 Shipping (0.5%) Yellow Roadway Corp. (NON) 100,300 Software (2.0%) Microsoft Corp. 382,200 10,472,280 Oracle Corp. (NON) 589,400 7,644,517 Technology Services (0.5%) Fiserv, Inc. (NON) 103,000 Telecommunications (0.6%) Sprint Corp. (FON Group) 214,207 Tobacco (3.5%) Altria Group, Inc. 449,800 Total common stocks (cost $835,238,813) SHORT-TERM INVESTMENTS (2.0%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 2,160,979 Short-term investments held as collateral for loaned securities with yields ranging from 3.53% to 3.71% and dates ranging from September 1, 2005 to September 15, 2005 (d) $15,633,370 Total short-term investments (cost TOTAL INVESTMENTS Total investments (cost $853,023,242)(b) NOTES (a) Percentages indicated are based on net assets of (b) The aggregate identified cost on a tax basis is $853,483,300, resulting in gross unrealized appreciation and depreciation of $116,397,019 and $54,932,702 respectively, or net unrealized appreciation of (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at August 31, (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At August 31, 2005, the value of securities loaned amounted to $15,035,857. The fund received cash collateral of $15,623,450 which is pooled with collateral of other Putnam funds into 23 issuers of high grade short-term investments. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC. ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative services fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund are recorded as income in the statement of operations and totaled $111,435 for the period ended August 31, 2005. During the period ended August 31, 2005, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $105,797,533 and $121,289,311, respectively. Security Valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NAME OF REGISTRANT By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: October 31, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 31, 2005 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 31, 2005
